Case 0:19-cv-61285-RAR Document 18 Entered on FLSD Docket 09/07/2019 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 19-CIV-61285-RAR

  DAVID PICOW,

         Plaintiff,
  v.

  SPROUT IRA, LLC,

        Defendant.
  _______________________________/

                                  ORDER SETTING HEARING

         THIS CAUSE comes before the Court on Defendant’s Motion to Dismiss Amended

  Complaint [ECF No. 6] (“Motion”), filed on July 24, 2019. Having considered the Motion, the

  record, and being otherwise fully advised in the premises, it is hereby

         ORDERED AND ADJUDGED that the parties are to appear for a one-hour oral argument

  on September 26, 2019 at 4:00 p.m. in Courtroom 205C at the U.S. Courthouse, 299 E. Broward

  Boulevard, Fort Lauderdale, Florida.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 6th day of September, 2019.




                                                          ______________________________
                                                          RODOLFO RUIZ
                                                          UNITED STATES DISTRICT JUDGE
